Hart, J., (dissenting). I agree with that part of the majority opinion which says that school teachers are not to be denied, free speech, or a reasonable amount of activity in all public affairs. 'But I think it is fairly inferable from the testimony, when viewed in the light most favorable to the defendant, that the circuit court was justified in finding that the appellant denied this right to the teachers and pupils under him. Some of the directors thought that the district was too deeply in debt to build any more schoolhouses or to pay better salaries to the teachers. It seems that appellant thoug’ht otherwise, and caused a teachers’ union to be organized for the purpose of obtaining better salaries for them and to also carry out his building program. The circuit court was justified in finding that the organization of the union divided the school into acrimonious factions. The pupils took sides in the matter, and the union and non-union teachers held themselves aloof from each other, and the result was to seriously impair their usefulness as teachers. The ultimate result was that the teachers, the pupils, and their parents all became active members of the rival factions. Appellant challenged two members of the school board to resign and run for reeleetion because they opposed his policies. He reprimanded teachers and pupils severely for slight offenses because they did not join the union., The testimony of the witnesses relating these facts was found to be true by the circuit court, and was, in my mind, sufficient to justify the directors in removing the appellant from the office of superintendent. The school directors are intrusted by statute with the management of the affairs of the school district, including that of electing- teachers. If they cannot discharge a superintendent or teacher wlio, by his unwarranted activities, causes a division of the teachers, pupils, and patrons of the school into bitter factions, their usefulness is practically at an end. In my judgment it does not make anv difference which side was right, for the board of directors may discharge for cause any teacher who, by his activities in any direction in opposition to the board, causes the school to be divided into factions which tend to lower the morale of the pupils. It seems to me that, under the holding of the majority in Hall v. Bledsoe, 126 Ark. 125, the finding of the trial court should be upheld. I am also of the opinion that the decision of the court on the question of law is unwise as well as an unwarranted extension of the principles decided in Gates v. School District, 53 Ark. 468. In that case it was simply held that the board of directors could make a binding contract, before the school year opened, which would run into the succeeding year. If a director could not participate in making a contract for the services of a teacher that would lap over into the term of .his successor, desirable teachers could not be secured. I think, however, that by necessary implication our Constitution and statutes forbid school boards from employing teachers for a longer term that of the succeeding school year. It is will be remembered that our Constitution provides that the General Assembly may, by general law, authorize school districts to levy, by a vote of the qualified electors of such district, at an election held for that purpose, a tax not to exceed 12 mills on the dollar in any one year, for school purposes. Under our statute there are six directors for special school districts, and two of the. six go out of office yearly. If the directors are ahowed to reach out too far in advance in making contracts with teachers, they may seriously embarrass the school district. If the contracts are valid, the district must issue warrants to the teachers, whether there is anv money in the treasury or not, to pay them. Thus it will be seen that in this way the value of the warrants would be greatly depreciated. Hence I agree with the views expressed in Gates v. School District, supra, as I understand them, and disagree with the views expressed in the majority opinion herein. To say that a director can participate in making no contract that shall be .operative beyond his official term is too narrow, and to say that he can contract for services for teachers so far in the future as the present one is too wide. Therefore I respectfully dissent.